DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicants’ response of 8/12/2022 has been received and entered into the application file. Claims 1-17 and 19-21 are pending, all of which have been considered on the merits.

Drawings
The drawings filed 10/23/2019 remain objected to because they contain color drawings without an accepted petition for acceptance of color drawings. 
A duplicate of originally filed drawing sheet 5/6 was received on 8/12/2022.  There does not appear to be any mark-ups or changes vis-à-vis the originally filed drawing sheet 5/6.  Any replacement sheet must be clearly labeled “Replacement Sheet” and a marked up copy of the drawing must be provided in addition to a clean copy. 
The petition received on 8/12/2022 was denied.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Interpretation
	For clarity of record, the following comments are made regarding claim interpretation:
	Claim 1 is directed to a method of preventing iatrogenic teratomas in cancer therapy.  In the absence of a limiting definition in the specification, the term “preventing” is given its broadest reasonable interpretation in the art, which is: complete prevention of occurrence, reduced probability of occurrence, reduced occurrence, lessened severity and/or symptoms if occurs.  “Stem cell-based cancer therapy” is interpreted as cancer therapy involving administration of stem cells to a subject having cancer.  
	The method involves two active steps:
	(i) exposing a batch of differentiated progeny cells and the residual pluripotent stem cells (from which the differentiated progeny have been derived) to an alternating electric field at a frequency and field strength, and for a time effective, for the residual pluripotent stem cells to die off, yet at which the differentiated progeny are not substantially harmed.  The claim uses functional language to define the scope of the alternating electric field treatment.  The instant application discloses alternating fields at a low-intensity (1-4 V/cm) in the intermediate frequency range (50-500 MHz) to achieve the claimed effect (See PGPub at ¶0010, 0011, 0051, 0056-0059).  As of the filing of the instant application, it was well-known that alternating electric fields at low intensities (1-3 V/cm) with intermediate frequency ranges (50-500 MHz, preferably 100-300 MHz) (also known as Tumor Treating Fields (TTFields)) were effective to kill rapidly doubling cells, while not substantially harming non-diving cells (See, Palti (US 7599746, as well as related family of patents), see also Wenger et al (US 2019/0308016), citing to Palti, id).  The instant application identifies that the mechanism of action of the alternating electric current on the pluripotent stem cells is based on their rapid doubling rate (See instant specification ¶0047).  Thus, the functional language of the claim is interpreted as limiting to alternating electric fields at low intensities (1-4 V/cm) with intermediate frequency ranges (50-500 MHz, preferably 100-300 MHz), which were known to be effective to kill rapidly dividing cells, but not non-dividing cells.  Step (i) is stated to result in “a purified batch of differentiated progeny”.  The term “purified” is being given its broadest reasonable interpretation, in light of the spec
	(ii) subsequent to the exposure, using the purified batch of differentiated progeny cells to treat the cancer.  This step is understood to mean that step (i) must occur prior to step (ii).  It is further interpreted that “using” must involve application and/or administration to the subject having cancer.  As the cells will be considered “used” upon application/administration in vivo, the (i) exposure step must occur in vitro.  

	Claim 4 is directed to a method of eliminating residual pluripotent stem cells from a batch of differentiated progeny cells (derived from the pluripotent stem cells) in order to prevent formation of teratomas.  The term “prevention” is interpreted as above.  
	The method involves only a single active step:
	(i) exposing a batch of differentiated progeny cells and the residual pluripotent stem cells (from which the differentiated progeny have been derived) to an alternating electric field at a frequency and field strength, and for a time effective, for the residual pluripotent stem cells to die off, yet at which the differentiated progeny are not substantially harmed, and are suitable for subsequent use.  The clause that the differentiated progeny remain suitable for subsequent use implies that the (i) exposing step is performed prior to use of the differentiated progeny.  “Use” of cells is not limited and thus will encompass anything involving the cells. 
	Claim 15 requires a further active step of using the differentiated progeny for a therapeutic or diagnostic purpose.  
	Claim 16 recites product-by-process limitations to describe how the batch of cells comprising pluripotent stem cells and differentiated progeny thereof are produced.  It is noted that the claim does not require an active step of expanding the pluripotent stem cells or differentiating the pluripotent stem cells into differentiated progeny, rather, claim 16 is only defining the manner by which the heterologous starting batch of cells is produced. 
	
Status of Prior Rejections/Response to Arguments
RE: Rejection of claims 1-21 under 35 USC 112(b):
	The amendments to and/or cancellation of the claims are effective to obviate the prior rejections.  The rejections are withdrawn. 

RE: Rejection of claims 4-19 and 21 under 35 USC 103 over Palti et al, Zaveri et al, Lange et al, and Jeong et al:
Applicants have traversed the rejection of record on the grounds that Jeong et al, relied upon to show there was identified desire and market forces to improve methods of selectively killing and/or inhibiting growth of residual pluripotent stem cells from their differentiated progeny to permit for safer and more expansive pluripotent stem cell-based cell therapies, is actually supporting that there was a long felt, but unmet need.
Applicants’ assert the invention is non-obvious because it satisfies a long-felt need that was recognized, persistent and not met by others.  
It is agreed that Jeong et al (and previous work by Knoepfler (Stem Cells, 2009)) do show that the scientific community in the field of stem cell-based regenerative medicine long sought methods to selectively kill and/or inhibit growth of residual pluripotent stem cells from their differentiated progeny to permit for safer and more expansive pluripotent stem cell-based therapies. 
It is not agreed that the long-felt need was not satisfied by others.  Jeong et al is a review paper that discusses numerous successful techniques for selectively killing and/or inhibiting growth of residual pluripotent stem cells from their differentiated progeny to permit for safer and more expansive pluripotent stem cell-based therapies.  On Page 11 of the 8/12/2022 response, Applicants cite portions of references that show further study and improvement within the field is warranted.  These statements do not negate the fact that there were numerous successful known methods of achieving the selective killing and/or inhibition of growth of residual pluripotent stem cells from their differentiated progeny.  The field of medicine and therapeutic method will always benefit from further research and improvement.  
It is agreed that the technology used in the instant application, which was previously developed by the Palti et al group, satisfies this need.  Specifically, that alternating electric fields could be employed to selectively kill more rapidly dividing cells in a heterogeneous population of cells. 
Overall, Applicants have not persuasively established that their invention satisfies a long felt, but unmet need.
On Page 14 of the 8/12/2022 response, Applicants further assert that because Palti (‘205) was published in 2005, if the modification held to be obvious by the Office was, in fact, obvious, it would have been realized before filing of the instant application.  
It is agreed that the current claimed invention is not anticipated by the prior art.  However, the rejection of record establishes that the instant invention was prima facie obvious as of the effective filing date of the instant claims .  The prima facie case of obviousness is based on the rationale that ‘known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.’ See MPEP 2143(I)(F). 
The rejection is maintained over claims 4-17, 19 and 21 as currently amended.

RE: Rejection of claim 20 under 35 USC 103 Palti et al, Zaveri et al, Lange et al, and Jeong et al, and further in view of Dambrot et al:
	Applicants traverse this rejection on the grounds the base rejection over Palti et al, Zaveri et al, Lange et al and Jeong et al is incorrect. 
	The base rejection has been maintained, thus this rejection is likewise maintained.

RE: Rejection of claims 1-3 under 35 USC 103 Palti et al, Zaveri et al, Lange et al, and Jeong et al, and further in view of Lim et al:
Applicants traverse this rejection on the grounds the base rejection over Palti et al, Zaveri et al, Lange et al and Jeong et al is incorrect. 
	The base rejection has been maintained, thus this rejection is likewise maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-17, 19 and 21 stand rejected under 35 U.S.C. 103 as being unpatentable over Palti (US Patent 7565205), in view of Zaveri et al (Frontiers in Cell and Developmental Biology, epub June 2018), Lange et al (Cell Cycle, 2010) and Jeong et al (Cellular and Molecular Life Science, epub Feb 2017).
Palti disclose a method to selectively destroy and/or inhibit the growth of rapidly dividing cells in a target area while not destroying non-dividing cells, said method involving application of alternating electric fields (See Palti, claim 1).  Palti state their method is particularly intended for treating tumors, as tumor cells divide more rapidly than non-tumor cells (See Palti, col. 5, ln 24-61).  The electric fields used in the method of Palti are alternating electric fields having frequencies in the range from about 50 KHz to about 500 KHz, preferably from about 100 KHz to about 300 KHz.  Palti describe these electric fields as “Tumor Curing fields” (TC fields) (See Palti, col. 11, ln 30-51).  Palti teach the TC fields are applied at a strength of about 0.1 V/cm to about 10 V/cm (See Palti, col. 14, ln 9-17).  Palti teach that field strength and frequencies can be optimized within these values (See Palti, col. 21, ln 33-54).  Palti teach two or more electric fields at different frequencies can be applied to a population, to best optimize effects to account for differing cell sizes (See Palti, col. 21, ln 33-46).  The different electric fields can be applied at different orientations (See Palti, claim 1 and col. 19, ln 29-34). 
Palti disclose in vivo and in vitro working examples:
The in vivo example involves application of the alternating electric fields at a frequency of 200 KHz to test mice with malignant melanoma.  The fields were applied for 6 days.  Palti report after 6 days the treated mice no longer showed tumors, whereas untreated mice still showed tumors on their skin (See Palti, col. 18, ln 31-52).
In the in vitro example illustrated in Fig. 29A, B16F1 melanoma cells were subject to 100 kHz AC field at strengths ranging from about 1.2 V/cm to about 1.35 V/cm for 24 hours.  In the in vitro example illustrated in Fig 29B, F-98 glioma cells were subject to 200 kHz AC field at strengths ranging from about 1.2 V/cm to about 2.5 V/cm.  Palti report the inhibitory effect on proliferation of the cells increase with intensity of the field strength (See Palti, col. 20, ln 61-col. 21, ln 17, and Figs. 29A-B).  This supports that field strength is a result effective variable and can be optimized for different cell types. 
In the in vitro examples illustrated in Fig. 30A and Fig. 30B, the B16F1 melanoma cells and F-98 glioma cells were subject to AC at frequencies ranging from 50 kHz to 300 kHz.  Palti report that the maximum inhibitory effect on proliferation of the cells was different for each cell types (120 kHz for the B16F1 cells, and 170 kHz and 250 kHz for the F-98 glioma cells) (See Palti, col. 21, ln 18-46, and Figs. 30A-B).  This supports that frequencies are a result effective variable that can be optimized for different cell types. 
Palti differs from the instant invention in that they do not teach applying the TC fields to a batch of cells comprising pluripotent stem cells and differentiated progeny therefrom, for the purpose of selectively destroying and/or inhibiting the growth of the residual pluripotent stem cells. Palti only identify tumor cells as rapidly dividing cells.

As of the effective filing date of the instant application, it was known that pluripotent stem cells divide more rapidly than their differentiated progeny due to shortened G1 phase in pluripotent stem cells (See, e.g. Zaveri et al, abstract; Pg 2, col. 1, 1st full paragraph; and Fig. 1; See Lange et al, Fig. 1).  

As of the effective filing date of the instant application, it was known that human pluripotent stem cells (including ESCs and iPSCs) were a promising cell source for regenerative medicine.  Human pluripotent stem cell-based cell therapy involves obtaining undifferentiated hPSCs, differentiating the hPSC to desired differentiated cell types, and then administering the differenced cells to a patient (See Jeong et al, Pg 2605, Fig. 1).  However, clinical use has been hampered by possibility of teratoma formation from residual pluripotent cells that remain after the differentiation process (See Jeong et al, Pg. 2601, col. 2, 2nd paragraph).  For human pluripotent stem cell-based cell therapy in human subjects the risk of teratoma formation remained an important technical issue that was recognized as needing to be resolved before the expansion of its clinical application (See Jeong et al, Pg. 2602, col. 1, 1st full paragraph).  This supports there was a recognized need in the art to selectively kill and/or inhibit growth of residual pluripotent stem cells from their differentiated progeny to permit for safer and more expansive pluripotent stem cell-based cell therapies.  Jeong et al review several known approaches to prevent teratoma formation by selectively killing and/or inhibiting growth of pluripotent stem cells.  Jeong et al does not disclose use of alternating electric fields at intermediate frequencies to selectively kill and/or inhibit growth of pluripotent stem cells. 

The claims are found to be prima facie obvious over the prior art for the following reasons:
Regarding claim 4: The current problem addressed by the instant application is selectively eliminating residual pluripotent stem cells in a heterogeneous cell population comprising differentiated progeny derived from pluripotent stem cells (intended for use in cell-based therapies) and residual pluripotent stem cells by applying an alternating electric field that selectively eliminate the pluripotent stem cells.   The exposure to the alternating electric field achieves the selective elimination of the pluripotent stem cells based on the more rapid division rate of pluripotent stem cells compared to the differentiated progeny (See instant spec at ¶0047).  This technology is in a similar field as the technology of Palti.  As discussed above, Palti teaches application of the alternating electric fields to tumor cell populations to selectively inhibit growth of rapidly dividing tumor cells in the cell population, while not affecting non-dividing cells.  The method effectively kills off the rapidly dividing tumor cells.  The frequency and field strength of the alternating electric fields of Palti are the same as those used in the instant application (i.e. frequency between 50 kHz and 500 kHz, field strength of 0.1 V/cm to 10 V/cm).  
Zavedi et al and Lange et al each evidence that it was known, as of the effective filing date of the instant application, that pluripotent stem cells divide more rapidly than their differentiated progeny.  
Jeong et al establishes that as of the effective filing date there was a market force to improve methods of selectively killing and/or inhibiting growth of residual pluripotent stem cells from their differentiated progeny, specifically to permit for safer and more expansive pluripotent stem cell-based cell therapies involving administration of the differentiated progeny.
The technology of Palti can be applied in vivo and/or to in vitro cell cultures.  Thus no modification of the actual technology of Palti would be required to use the method of Palti on heterogeneous cell population comprising differentiated progeny derived from pluripotent stem cells and residual pluripotent stem cells.
Therefore, in light of the identified desire and market forces to improve methods of selectively killing and/or inhibiting growth of residual pluripotent stem cells from their differentiated progeny to permit for safer and more expansive pluripotent stem cell-based cell therapies (i.e. to prevent formation of teratomas upon administration of the differentiated cells), it would have been prima facie obvious to have applied the technology of Palti to heterogeneous cell population comprising differentiated progeny derived from pluripotent stem cells and residual pluripotent stem cells for the purpose of selectively killing and/or inhibiting growth of the more rapidly dividing residual pluripotent stem cells while not harming the non-dividing (or slower dividing) differentiated progeny to produce purified differentiated cell populations that could be used in stem cell-based cell therapies.  One would have had a reasonable expectation that the technique of Palti, involving exposure of tumor cells to alternating electric currents to eliminate and/or inhibit growth of rapidly dividing tumor cells, while not harming non-dividing cells, would also be effective to selectively eliminate/inhibit growth of residual pluripotent stem cells in a heterogeneous population of differentiated progeny derived from pluripotent stem cells and residual pluripotent stem cells because it was known that pluripotent stem cells have a more rapid dividing rate than differentiated progeny thereof (See Zavedi et al and Lange et al) and the technology of Palti is based on the division rate of cells.  Palti provide sufficient disclosure that one skilled the art could have readily determined the optimal frequencies and field strengths for various pluripotent stem cells, while protecting the differentiated progeny.   
This conclusion of obviousness is that the claimed invention would have been obvious is that design incentives or other market forces could have prompted one of ordinary skill in the art to vary the prior art in a predictable manner to result in the claimed invention.  See MPEP 2143(I)(F).
Regarding claims 5 and 6: Following the discussion of claim 4 above, it would have been prima facie obvious to optimize the method rendered obvious by Palti, Jeong et al, Zavedi et al and Lange et al to achieve elimination of as many residual pluripotent stem cells as possible, including below the levels recited by claims 5 and 6.  This is considered a matter of optimization through routine experimentation.
Regarding claims 7 and 8: Following the discussion of claim 4, above, Palti et al teach that the duration of exposure of the cell population to the alternating electric field is a result effective variable, and as such it would have been prima facie obvious to optimize the duration of the exposure with the frequency and field strength of the currents through routine experimentation.  Arriving at the durations recited in claims 7 and 8 are thus not inventive, but prima facie obvious over the prior art.
Regarding claim 9: Following the discussion of claim 4 above, Palti teach that the orientation of the alternating electric field can be changed to optimize the exposure and effect of the treatment. 
Regarding claims 10-14: Following the discussion of claim 9 above, Palti teach frequencies between 50 kHz and 500 kHz and field strengths between 0.1 V/cm and 10 V/cm are effective.  Palti teach the optimal parameters differ depending on the cell type, and can be determined by routine experimentation.  Arriving at the values and ranges claims 10-14 are thus not inventive, but prima facie obvious over the prior art.
Regarding claim 15: Following the discussion of claim 4 above, Jeong et al teach further using the purified batch of differentiated progeny to treat a variety of medical conditions.  This reads on subsequent to exposure, using the batch of differentiated cells for a therapeutic purpose.
Regarding claim 16: Claim 16 is a product-by-process limitation.  The method rendered obvious by Palti, Zavedi et al, Lange et al, and Jeong et al would be obvious to apply to a heterologous mixture of cells containing differentiated progeny derived from PSCs and residual PSCs.  However, it is noted that Jeong et al teach differentiation of pluripotent stem cells to generate the differentiated progeny.
Regarding claim 17: Following the discussion of claim 4 above, it would have been prima facie obvious to have applied the method of Palti to an in vitro cell culture prior to introduction to a subject as part of a cell-based therapy.  Jeong et al (Fig. 1) shows that the step of eliminating residual pluripotent stem cells is to be carried out prior to use of the differentiated progeny.
Regarding claims 19 and 21: Following the discussion of claim 4 above, the prior art references render obvious elimination of human pluripotent stem cells, including embryonic stem cells and induced pluripotent stem cells. 
 
Claim 20 stands rejected under 35 U.S.C. 103 as being unpatentable over Palti (US Patent 7565205), in view of Zaveri et al (Frontiers in Cell and Developmental Biology, epub June 2018), Lange et al (Cell Cycle, 2010) and Jeong et al (Cellular and Molecular Life Science, epub Feb 2017), and further in view of Dambrot et al (Biochemistry Journal, 2011).
 The teachings of Palti, Zaveri et al, Lange et al, and Jeong et al are set forth above.  Briefly, Palti, Zaveri et al, Lange et al, and Jeong et al render obvious applying the technology of Palti to achieve elimination of residual pluripotent stem cells following differentiation of the pluripotent stem cells to desired differentiated progeny.  Elimination of residual pluripotent stem cells is necessary to prevent formation of teratomas if the differentiated progeny cells are used in cell-based therapies.
The above references do not specifically teach applying the technology of Palti to batches of PSC-derived cardiomyocytes. 
Dambrot et al teach differentiation of pluripotent stem cells to cardiomyocytes and use of the cardiomyocytes in disease models, and possible future use in cell-based therapies (See Dambort, abstract, and “hESCs and Cardiac Differentiation” (pgs. 27-28)).  Dambrot et al teach that purification of cardiomyocytes is critical for optimal clinic testing and to prevent teratoma formation, if the cells are to be used in cell-based therapies (See Dambrot et al, “Purification of hESC Derived Cardiomyocytes (Pg. 28-29)).  

The claim is found to be prima facie obvious over the prior art for the following reasons:
Regarding claim 20: Following the discussion of claim 4, above, it would have been prima facie obvious to have applied the modified method of Palti, Zaveri et al, Lange et al, and Jeong et al to the hESC-derived cardiomyocyte population of Dambrot et al in order to remove the residual pluripotent stem cells to result in a purified population of cardiomyocytes.  Dambrot et al provide explicit motivation to remove residual pluripotent stem cells from the differentiated cardiomyocytes.  One would have had a reasonable expectation of success because the method of Palti, Zaveri et al, Lange et al and Jeong et al would have been expected to effectively remove residual pluripotent stem cells from any population of differentiated progeny, based on the premise that the pluripotent stem cells divide more rapidly than the differentiated progeny.  

Claims 1-3 stand rejected under 35 U.S.C. 103 as being unpatentable over Palti (US Patent 7565205), in view of Zaveri et al (Frontiers in Cell and Developmental Biology, epub June 2018), Lange et al (Cell Cycle, 2010) and Jeong et al (Cellular and Molecular Life Science, epub Feb 2017), and further in view of Lim et al (Stem Cell Research and Therapy, 2013).
The teachings of Palti, Zaveri et al, Lange et al, and Jeong et al are set forth above.  Briefly, Palti, Zaveri et al, Lange et al, and Jeong et al render obvious applying the technology of Palti to achieve elimination of residual pluripotent stem cells following differentiation of the pluripotent stem cells to desired differentiated progeny.  This reads on the exposing step of claim 1.  Elimination of residual pluripotent stem cells is necessary to prevent formation of teratomas when the differentiated progeny cells are used in cell-based therapies. Jeong et al further teach administering the differentiated progeny to treat a variety of medical conditions.  
The above references do not specifically disclose use of the purified differentiated progeny in stem cell-based cancer therapy, nor specifically for treatment of leukemia or lymphoma.
Lim et al teach differentiation of pluripotent stem cells (both ESCs and iPSCs) to hematopoietic stem cells (HSCs) (See Lim et al, abstract and Pg 5-7 (“Hematopoietic stem cells...”)).  Lim et al also teach that the pluripotent stem cell-derived HSCs can be transplanted to treat hematological diseases, including leukemia (See Lim et al, Pg. 1 “Introduction”).

The claims are found to be prima facie obvious over the prior art for the following reasons:
Regarding claims 1-3:  It is noted that HSCs are not differentiated progeny, as HSCs are themselves stem cells.  However, for purposes of compact prosecution, this rejection is being made to cover embodiments of claims 1-3 where the “differentiated progeny” are hematopoietic stem cells. 
For the same reasons as discussed above regarding claim 4, the teachings of Palti, Jeong et al, Zavedi et al and Lange et al render obvious the exposing stem of claim 1.  Official notice is taken that, as of the effective filing date of the instant application, it was well known to treat hematological cancers, including leukemia and lymphoma, by first ablating the hematopoietic system, and then transplanting HSCs to reconstitute the hematopoietic system.  Bone marrow transplantations were the most common source of HSCs for transplantation.  Lim et al further supports that HSC transplantation was known to treat leukemia. 
Lim et al teach that there was a need for alternative sources of HSCs (other than bone marrow), and that HSCs could be derived from pluripotent stem cells.  Lim et al teach methods for deriving HSCs from pluripotent stem cells.  
Jeong et al teach that clinical use of pluripotent stem cell-derived cells is hampered by possibility of teratoma formation following transplantation, due to residual pluripotent stem cells.  
It would have been prima facie obvious to have applied the modified method of Palti, Zaveri et al, Lange et al, and Jeong et al to the pluripotent stem cell-derived HSCs produced by the method of Lim et al in order to eliminate the residual pluripotent stem cells to permit use of the HSCs for treatment of hematological cancers, including leukemia and lymphoma, without risk of iatrogenic teratoma tumors.  This reads on the using step of claims 1-3.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLISON M FOX/Primary Examiner, Art Unit 1633